UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011. or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-24293 LMI AEROSPACE, INC. (Exact name of registrant as specified in its charter) Missouri (State or other jurisdiction of incorporation or organization) 43-1309065 (I.R.S. Employer Identification No.) 411 Fountain Lakes Blvd. St. Charles, Missouri (Address of principal executive offices) (Zip Code) (636) 946-6525 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On April 28, 2011, there were 12,121,745 shares of our common stock, par value $0.02 per share, outstanding. LMI AEROSPACE, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDING MARCH 31, 2011 PART I.FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited). Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010. 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010. 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010. 4 Notes to Condensed Consolidated Financial Statements. 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 14 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A. Risk Factors. 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3. Defaults Upon Senior Securities. 15 Item 4. Reserved. 15 Item 5. Other Information. 15 Item 6. Exhibits. 15 SIGNATURE PAGE 16 EXHIBIT INDEX 17 1 Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements. LMI Aerospace, Inc. Condensed Consolidated Balance Sheets (Amounts in thousands, except share and per share data) (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance of $266 at March 31, 2011 and $253 at December 2010 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses Short-term deferred gain on sale of real estate Current installments of long-term debt and capital lease obligations Total current liabilities Long-term deferred gain on sale of real estate Long-term debt and capital lease obligations, less current installments - 28 Deferred income taxes Total long-term liabilities Shareholders’ equity: Common stock, $0.02 par value per share; authorized 28,000,000 shares; issued 12,121,745 and 12,075,030 shares at March 31, 2011 and December 31, 2010, respectively Preferred stock, $0.02 par value per share; authorized 2,000,000 shares; none issued at either date - - Additional paid-in capital Treasury stock, at cost, 254,142 shares at March 31, 2011 and 301,772 shares at December 31, 2010 ) ) Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 Table of Contents LMI Aerospace, Inc. Condensed Consolidated Statements of Operations (Amounts in thousands, except share and per share data) (Unaudited) Three Months Ended March 31, Sales and service revenue Product sales $ $ Service revenue Net sales Cost of sales and service revenue Cost of product sales Cost of service revenue Cost of sales Gross profit Selling, general and administrative expenses Income from operations Other income (expense): Interest expense, net ) ) Other, net 23 (4 ) Total other expense ) ) Income before income taxes Provision for income taxes Net income $ $ Amounts per common share: Net income per common share $ $ Net income per common share assuming dilution $ $ Weighted average common shares outstanding Weighted average dilutive common shares outstanding See accompanying notes to condensed consolidated financial statements. 3 Table of Contents LMI Aerospace, Inc. Condensed Consolidated Statements of Cash Flows (Amounts in thousands) (Unaudited) Three Months Ended March 31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Intangible asset impairment - Contingent consideration write-off ) - Restricted stock compensation Deferred taxes - Other noncash items 8 Changes in operating assets and liabilities: Trade accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) 45 Current income taxes Accounts payable ) 42 Accrued expenses Net cash provided by operating activities Investing activities: Additions to property, plant and equipment ) ) Net cash used by investing activities ) ) Financing activities: Principal payments on long-term debt and notes payable ) ) Advances on revolving line of credit - Payments on revolving line of credit - ) Changes in outstanding checks in excess of bank deposits - Other, net ) 62 Net cash used by financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of year 31 Cash and cash equivalents, end of quarter $ $ See accompanying notes to condensed consolidated financial statements. 4 Table of Contents LMI Aerospace, Inc. Notes to Condensed Consolidated Financial Statements (Dollar amounts in thousands, except share and per share data) (Unaudited) March 31, 2011 1.Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.The year-end condensed balance sheet data was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair representation have been included.Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011.These financial statements should be read in conjunction with the consolidated financial statements and accompanying footnotes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, as filed with the Securities and Exchange Commission. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make certain estimates and assumptions.These estimates and assumptions affect the reported amounts in the financial statements and accompanying notes.Actual results could differ from these estimates. Reclassifications Certain reclassifications have been made to prior period financial statements in order to conform to current period presentation. Revisions During the third quarter of 2010, the Company identified certain costs that were improperly presented in the cost of service revenues line item in the Condensed Consolidated Statement of Operations that should have been presented in the cost of product sales line item for three months ended March 31, 2010.The three month period ended March 31, 2011 appropriately reflects those costs in the line items.This revision had no impact on total cost of sales, consolidated gross profit, income from operations or net income for the periods affected.Furthermore, the revision had no impact to the Condensed Consolidated Balance Sheet, Condensed Consolidated Statement of Cash Flows, the Notes to the Condensed Consolidated Financial Statements, or Management’s Discussion and Analysis of Financial Condition and Results of Operations appearing in our Form 10-Q for the period ending March 31, 2010.The Company assessed the impact of the adjustment on the Company’s financial statements for this period and concluded that they are not materially misstated.The following table illustrates the changes that have been made to the Company’s Condensed Consolidated Statement of Operations for the three month period ended March 31, 2010: For the three months ended March 31, 2010 As Previously As Presented Revised Sales and service revenue Product sales $ $ Service revenue Net sales Cost of sales and service revenue Cost of product sales Cost of service revenue Cost of sales Gross profit $ $ 5 Table of Contents LMI Aerospace, Inc. Notes to Condensed Consolidated Financial Statements (Dollar amounts in thousands, except share and per share data) (Unaudited) March 31, 2011 Recent Accounting Standards There were no recent accounting standards issued that would have a material impact on the Company’s accounting policies. 2.Inventories Inventories consist of the following: March 31, December 31, Raw materials $ $ Work in progress Manufactured and purchased components Finished goods Product inventory Capitalized contract costs Total inventories $ $ Inventoried costs include capitalized contract costs relating to programs and contracts with long-term production cycles, a portion of which is not expected to be realized within one year.The Company believes these amounts will be fully recovered. 3.Goodwill and Intangible Assets Goodwill Goodwill balances at March 31, 2011 and December 31, 2010 consisted of $42,908 from the acquisition of D3 Technologies, Inc. (“D3”) in July 2007 and $6,194 from the acquisition of Integrated Technologies, Inc. (“Intec”) in January 2009.These goodwill balances are not deductible for tax purposes. Intangible Assets Intangible assets primarily consist of trademarks and customer intangibles primarily resulting from the acquisitions of Intec and D3.The trademark of $4,222 that resulted from the acquisition of D3 was determined to have an indefinite life.The remaining trademark resulted from the acquisition of Intec and has a weighted average estimated useful life of 6.7 years.Customer intangibles have an estimated useful life of 15 to 16 years.Other intangible assets have a weighted average estimated useful life of 4.7 years.The carrying values were as follows: March 31, December 31, Trademarks $ $ Customer intangible assets Other Accumulated amortization ) ) Intangible assets, net $ $ 6 Table of Contents Intangibles amortization expense was $1,696 and $537 for the three months ended March 31, 2011 and 2010, respectively.The expense for the three months ended March 31, 2011 includes $1,163 for the impairment loss discussed below.Estimated annual amortization expense for the balance of 2011 and the next five years and thereafter is as follows: Year ending December 31, (1
